          Case 1:19-cv-00518-RP Document 38 Filed 09/13/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

SERVICE LLOYDS INSURANCE                       §
COMPANY                                        §
                                               §
       Plaintiff,                              §
v.                                             §            CIVIL ACTION NO. 1:19-CV-518
                                               §
NORTH AMERICAN RISK SERVICES,                  §
INC.                                           §
                                               §
       Defendant/Third-Party Plaintiff,        §
                                               §
v.                                             §
                                               §
TEE & GEE UNDERWRITING                         §
MANAGERS, LP;                                  §
CORECARE MANAGEMENT; AND                       §
PRIME HEALTH SERVICES, INC.,                   §
                                               §
       Third-Party Defendants.                 §

                        NOTICE CONCERNING REFERENCE TO
                        UNITED STATES MAGISTRATE JUDGE

       In accordance with the provisions of 28 U.S.C. §626(c), Federal Rule of Civil Procedure

72, and the Local Rules of the United States District Court for the Western District of Texas, the

following party North American Risk Services, Inc. through counsel Martin Schexnayder

_____ consents to having a United States Magistrate Judge preside over the trial of this case.

__X__ declines to consent to trial before a United States Magistrate Judge.

                                                    Respectfully submitted,

                                             By:    /s/ Martin S. Schexnayder
                                                    Martin S. Schexnayder
                                                    State Bar No. 17745610
                                                    Federal Bar 15146
       Case 1:19-cv-00518-RP Document 38 Filed 09/13/19 Page 2 of 2




OF COUNSEL:

WINGET, SPADAFORA & SCHWARTZBERG, LLP
Farnaz Pishgazadeh
State Bar No. 2410625
Two Riverway, Suite 725
Houston, Texas 77056
Telephone: 713-343-9200
Facsimile: 713-343-9201
Schexnayder.M@wssllp.com
Pishgazadeh.F@wssllp.com

COUNSEL FOR THIRD-PARTY PLAINTIFF
NORTH AMERICAN RISK SERVICES, INC.




                                    2
